Case ?:20-cv-00333-REB-NJK Document 1-1 Eiled 02/14/20 Page 1 of 8

 

 

EXHIBIT A

 

 

 
Case 2:20-cv-00333-RFB-NJK Document 1-1

CD
CSC

Notice of Service of Process

Primary Contact: Ted Scartz

Aaron's, Inc.

400 Galleria Parkway SE

Attn: Legal Department Ste 300

Atlanta, GA 30339

Filed 02/14/20 Page 2 of 8

null / ALL
Transmittal Number: 20780410
Date Processed: 12/04/2019

 

Electronic copy provided to: Rebecca Ray
Jamilah Freeman
Kimberly Bryant
Entity: Aaron's, Inc.
Entity ID Number 2728732
Entity Served: Aaron's, Inc.
Title of Action: Arisa Mae Schomburg vs. Marcus Apodaca
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Clark County District Court, NV
Case/Reference No: A-19-804533-C
Jurisdiction Served: Nevada
Date Served on CSC: 12/03/2019
Answer or Appearance Due: 20 Days
Originally Served On: CSC

How Served: Personal Service

Steve Dimopoulos
702-800-6000

Sender Information:

 

information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

 
aw

Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 3 of 8

Electronically Issued

10/30/2019 3:07 PM
SUMM .
District Court
CLARK COUNTY, NEVADA
ARISA MAE SCHOMBURG,

CASENO.: A-19-804533-C
Plaintiff, DEPTNO.: 1

vs.

MARCUS APODACA; PENSKE TRUCK
CO., a Foreign Limited Parmership; AAR
Foreign Corporation; DOE INDIVIDUALS 1-20, ,

inclusive; and ROE ENTITIES 1-20, inclusive, SUMMONS

  

Defendants.

 

 

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD
UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiffts) against you for the relief set forth in the Complaint.

AARON’S, INC,
c/o Corporation Service Company
112 N. Curry Street
Carson City, NV 89703

1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive of the day of service,
you must do the foliowing:
(a) File with the Clerk of this Court, whose address is shown below, a formal written response to the Complaint
in accordance with the rules of the Court, with the appropriate filing fee.
(b) Serve a copy of your response upon the attorney whose name and address is shown below.

2, Unless you respond, your default will be entered upon application of the Plaintiff{s) and failure to so respond will
result in a judgment of default against you for the relief demanded in the Complaint, which could result in the taking
of money or property or other relief requested in the Complaint.

 

 

3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response may be
filed on time.

4, The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members
and legislators each have 45 days after service of this Summons within which to file an Answer or other responsive
pleading to the Complaint

STEVEN D. GRIERSON
Submitted by: CLERK " COURT :
rir
“2 2 PD 5 6): we ~~—40/31/2019
£ ry: . tte
STEVE DIMOPOULOS, ESQ. / DEPUTY'CLERK: * Date
Nevada Bar No, 12729 Regiofial Histige € Center
MICHAEL C. LAFIA, ESQ. 200 Lewis Avenue. « °
Nevada Bar No. 12989 Las: Vegas; NV. 89 155
6830 S. Rainbow Bivd., Suite 200
Las Vegas, NV 89118 Demond Palmer

Pana Numbhar b-10_ANARIAL.

 
Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 4 of 8

_—

eo 6& KN HO A BP WH LH

—
N

DIMOPOULOS
INJURY LAW
oo

wow epp i. 6820 5. Rainbow Bird. #200 @ Les Voges, NV 89118 © Phone: 702.800.6000 © Fax: 702.224.2114
eouankh & BERR SERBS RE = S&S

Electronically Filed
10/30/2019 12:33 PM
Steven D. Grierson

CLI OF THE
cove Brisk dian
STEVE DIMOPOULOS, ESQ.

Nevada Bar No. 12729
MICHAEL C, LAFIA, ESQ.
Nevada Bar No. 12989

PIMOPOULOS INJURY LAW CASE NO: A-19-804533-(
30 S. Rainbow Bivd., Suite 200 1
Las Vegas, NV 89118 Department

Q: (702) 800-6000
F: (702) 224-2114
|

Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ARISA MAE SCHOMBURG,
CASE NO.:
Plaintiff, DEPT NO.:

vs.

MARCUS APODACA; PENSKE TRUCK LEASING
CO., a Forelgn Limited PartnershipfAA
(INC.¥ Foreign Corporation: DO
WDIVIDUALS 1-20, Inclusive; and ROE
ENTITIES 1-20, inclusive,

    

COMPLAINT

 

Defendants.

 

 

 

Plaintiff, ARISA MAE SCHOMBURG, by and through her counsel, STEVE DIMOPOULOS,
ESQ. and MICHAEL C, LAFIA, ESQ. of DIMOPOULOS INJURY FIRM, and for her Complaint against

the Defendants, and each of them alleges and complains as follows:

JURISDICTION
i. At all times relevant herein, Plaintiff, ARISA MAE SCHOMBURG (“Plaintiff”), is and

was a resident of Clark County, State of Nevada.

2. Upon information and belief, at all times relevant herein, Defendant, MARCUS
APODACA (“Defendant Apodaca’”), Is and was a resident of Maricopa County, State of Arizona.
///

Page | of 5

we

 

an ae . a ae AAR A

fed
me
e

 
Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 5 of 8

Co fe SN DK WH Rh WY He

a
So

DIMOPOULOS
INJURY LAW
o 8

6530 S. Rainbow Bivd, #200 © Las Vegas, NV 89118 © Phanc: 702.900.6000 @ Fax: 202.224.2114
N S nob NY WH NY N WN a _ — _—
~] an >a WwW NHN = So V2) oo ~ an Ww > _

wv
oo

 

3. That at all times relevant herein, Defendant, PENSKE TRUCK LEASING CO,
(“Defendant Penske’), was and is a Limited Partnership licensed and doing business in Clark
County, Nevada.

4. That at all times relevant herein, Defendant, AARON’S, INC. (“Defendant
Aaron's”), was and |s a Corporation licensed and doing business in Clark County, Nevada.

5, Upon information and belief, Defendant Apodaca was employed by and working
in the course and scope of his employment and/or agency with Defendant Aaron's for the times
relevant to the underlying Complaint as stated herein.

6, That the true names and capacities of the Defendants DOES 1 through 20,

 

Inclusive, are unknown to Plaintiff, who, therefore, sues said Defendants by sald fictitiou
names. Plaintiff is Informed, believes and thereon alleges that each of the Defendan
designated as DOES 1 through 20 are owners, operators and/or individuals or agencl
otherwise within possession and control of the motor vehicle herein mentioned and/or ar
individuals otherwise within the flow of traffic as related hereto. Plaintiff is informed, believes!
and thereon alleges that Defendants ROE BUSINESS ENTITIES 4 through 20, are owners of the
motor vehicle herein alleged and/or are In some manner responsible for the actions of its
employees and/or assigns of Defendants designated as ROE BUSINESS ENTITIES 1 through 20,
Plaintiff is informed, believes and thereon alleges that each of the Defendants designated asa
DOE or a ROE BUSINESS ENTITY is In some manner negligently, vicariously, statutorily,
contractually, and/or otherwise responsible for the events and happenings referred to and
caused damages proximately to Plalntiff as herein alleged. Plaintiff will ask leave of the Court to}
amend this Complaint to Insert the true names of such Defendants when the same have been
ascertained.

Sf /

ff

Page 2 of §

 

 
Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 6 of 8

eo ce NO DN HH & BD HY

—
o

_DIMOPOULOS
INJURY LAW
oO ®

G&3D 5. Ratabow Blvd. #200 © Las Vegas, NV $9118 © Phone: 702.800.6000 © Pax: 702.224.2114
oo ~ wa & — So oO eo ~ “A aA > —

GENERAL ALLEGATIONS

7. Plaintiff repeats and realleges each and every fact and allegation contained in
this Complaint and Incorporates the same herein by reference as though fully set forth
verbatim.

8. That, at all times relevant hereto, particularly on or about March 1, 2018, Plaintiff
was driving a 2014 Ford Explorer and stopped for a red traffic signal in the #2 travel lane on
| Nellis Boulevard at Flamingo Road in Clark County, Nevada.

9. That at all times relevant hereto, Defendant Apodaca, was the operator of a 2015
Freightliner Tractor/Trailer Semi and attempted to make right/westbound turn from southbound
of Nellls Boulevard at Flamingo Road in Clark County, Nevada.

10. That at all times relevant hereto, Defendant Apodaca, was operating the vehicle!
owned by Defendant Penske, while In the course and scope of his employment and/or agency;
with Defendant Aaron’s and with the consent, permission and acquiescence of Defendant
Aaron's.
| 11. ‘That at ail times relevant hereto, Defendant Apodaca, operated the vehicle!
owned by Defendant Penske In a negligent and unsafe manner when he falled to use due care
and crashed the vehicle into Plaintiff's vehicle causing personal injuries.

12. ° That at all times relevant hereto, the negligence of the Defendant Apodaca,

caused Plaintiff to sustain significant injuries.

(Negligence)
13. Plaintiff repeats and realleges each and every fact and allegation contained in|
this Complaint and incorporates the same herein by reference as though fully set forth
verbatim.

14. Defendant Apodaca had a duty to operate Defendant Penske’s vehicle In safe

and reasonable manner and in accordance with the traffic laws of the State of Nevada.
Page 3 of 5

 

 

uM

 
Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 7 of 8

oO 68 NN UW F&F WY DH eH

oe eet
NH ~ ©

DIMOPOULOS
INJURY LAW

Vegas, NV S91E8 © Phone: 702.800.6000 © Fax: 702.234.2114
—
>

—_ —
NO WA

6830 5. Reisbon Bivd. #200 ©
~i n in > ta vw —_ S © io =] ~J]

N
ge

—
hed

15. Defendant Apodaca breached this duty when he operated Defendant Penske’'s
vehicle in a negligent, careless, unsafe, and reckless manner thereby causing a vehicle collision
and the cause of said collision was the legal and proximate cause of injuries to Plaintiff.

16. At all times relevant hereto, Defendant Apodaca, was acting within the course;
and scope of his employment, services, and/or agency with Defendant Aaron’s, when the}
subject collision occurred and acted negligently, thus each and every other Defendant,
including but not limited to, Defendants Aaron’s and Penske, and DOE and ROE BUSINESS
ENTITY Defendants, are vicariously liable for the Injuries sustained by Plaintiff as alleged

above.

 

17. That as a direct and proximate result of Defendants’ aforesaid actions, Plaintiff
incurred emotional distress, pain and suffering, loss of enjoyment of life, loss of household
services, lost wages, lost earning capacity, and past and future medical expenses, all to
Plaintiff's general and special damages in an amount in excess of $150,000.

' 18. That as a direct and proximate result of Defendants’ aforesaid actions, it has,
been necessary for Plaintiff to retain an attorney to prosecute this action, and Plaintiff is!
entitled to recover reasonable attorneys' fees and costs.

. SECOND CAUSE OF ACTION
(Negligent Hiring, Retention, Training and Supervision)

19. Plaintiff incorporates by this reference each and every allegation previously made

in this Complaint, as if here fully set forth.

 

20. That Defendant Aaron’s, and DOE and ROE BUSINESS ENTITY Defendants, had a
duty to properly screen, hire, train and supervise its staff, employees and/or agents including
Defendant Apodaca.

21. ~=That as described in detail in the above paragraphs Incorporated herein, thesel
Defendants, and each of them, failed to meet this obilgatlon and breached this duty to

adequately hire, train and supervise each of their staff and other agents.
Page 4 of 5

 

 

 
Qs
5§
35
Aa

  

Case 2:20-cv-00333-RFB-NJK Document 1-1 Filed 02/14/20 Page 8 of 8

wo eo ND MH Bh WY HK =

— tt
Be NO =

i Vegas, NV 89118 © Phone: 702.800.6000 @ Pan: 702.224.2114
_— —
be o

|

 

22. That as a direct and proximate result of the aforementioned breach by
Defendants, and each of them, Plaintiff suffered personal injuries and general and special
damages In an amount in excess of $150,000.

23. That pursuant to NRS 41.130, or alternatively, under the doctrine of “respondent
superior” Defendants are liable to Plaintiff for their wrongful and tortuous acts.

24, That as a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
has had to secure the services of any attorney to pursue this action, and Plaintiff should be}
allowed a reasonable sum for his attorney fees and costs incurred herein.

WHEREFORE, Plaintiff prays for rellef against the Defendants, and each of them, for
each cause of action as follows:

1. General and special damages as allowed by law to be determined at trial:

2. Damages for personai injuries in an amount to include past and future pain and

suffering to be determined at trial;

3. Damages for medical expenses incurred, both past and future, in amount to be

determined at trial; -

4, Damages for lost of earnings and earning capacity incurred, both past and future,

in an amount to be determined at trial;

5. For any and alt pre- and post-judgment interest allowed under the law:

6. Reasonable attorney’s fees and costs; and

7. For such other further relief as this Court may deem just and proper.

DATED THIS _° day of October, 2019.

DIMOPOULOS INJURY LAW

a?

MICHAEL C, LAFIA, ESQ.

Nevada Bar No. 12989

6830 South Rainbow Boulevard, #200
Las Vegas, NV 89118

Attorneys for Plaintiff

Page 5 of 5

 

 

 
